Title: To Thomas Jefferson from Gouverneur Morris, 4 April 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 4 April 1793

My last No. 25 was of the twenty sixth of March. Enclos’d you have Copies of Mr. Lebrun’s Letter to me of the twenty sixth of March, Mine to him of the twenty eighth and his to me of the twenty ninth. I also enclose under this Cover the Journal of the Debates and Decrees No. 195. 196. 197 and 198. These will give you the present State of our News up to the last Evening. You will perceive that all my Conjectures respecting the Army of Dumouriez are more than realiz’d. From the Letters of Custine you will perceive that he has been totally Defeated for he found it necessary to fall back about forty Miles leaving a Garrison in Mayntz which must fall of Course, and we may hourly expect to hear of farther Misfortunes in that Quarter. Perhaps the Prussian Army may stop to beseige Mayntz but I think a Part of their Force will be sufficient for that Purpose. The Country as I have mentioned in a former Letter is universally indispos’d to France and I can say on good Information the same Thing of Savoy. It is now very fine Weather in this City and if the Season be proportionately advanced in other Quarters the Campaign will be soon opened on every Side. There will be a great Want of Bread before we have another Harvest unless Peace should take Place. If Lisle and Valenicennes should surrender at once the Campaign on that Quarter will not be so much advanc’d as might be apprehended because as yet the Magazines are not brought up and Time must be allowd for that Purpose. It seems indeed probable that the Enemy have taken considerable Magazines belonging to France but even these are at some Distance. I expect every Hour to hear of an Attempt upon Givet or Maubeuge and it would seem from the best Information to be had that neither of these Places can be defended long. In short on every Side the Horizon looks darkly. Whether Dumouriez will be able to lead his Army against Paris seems  as yet uncertain. Perhaps he may experience a similar Fate to that of la fayette but he is in much better Circumstances for a high Game and much abler to play it. At any Rate the Enemy derive Advantage from the Squabble between him and the Convention. Here they are not yet fully appriz’d of their Danger. Like those who die of a Hectic Hope gleams to the last and the latest Breath is spent in Expression of some splendid Fancy. In the expiring Struggles however, let them happen when they may, we shall experience new Horrors. Such at least is the probable Chance. The constant Complaints on account of the Capture of American Vessels and the Necessity of giving Protection to such of our Countrymen as are here have prevented me hitherto from leaving Paris. At present the Barriers are strictly guarded, and those who have applied lately for Pasports have been disappointed; but in a few Days we shall know Something more upon this Subject. The Ministry seems to be in a fair Way towards an entire Dissolution. In Short every Thing here is in almost as much Confusion as on the Frontiers. Adieu my dear Sir I am truly yours

Gouv Morris

